TAYLOR, Presiding Judge,
dissenting.
I dissent from the majority’s unpublished memorandum in this ease. The majority states that the issue the appellant raises concerning the trial court’s admittance of the deoxyribonucleic acid (DNA) evidence was not preserved for appellate review because, although the appellant objected to its admittance, he failed to obtain an adverse ruling from the trial court. I do not agree. When the trial court allowed the DNA evidence to be received at trial, it implicitly ruled on the appellant’s objection. It is clear that the court overruled the appellant’s objection. I dissent because I believe that this issue was preserved for our consideration and that it should be addressed by the majority.